
	

114 HR 2906 IH: 50th Anniversary of the Texas Western College Men’s Basketball Championship Commemorative Coin Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2906
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. O’Rourke introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in recognition of the 50th anniversary of
			 the Texas Western College National Collegiate Athletic Association men’s
			 basketball championship.
	
	
 1.Short titleThis Act may be cited as the 50th Anniversary of the Texas Western College Men’s Basketball Championship Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)On March 19, 1966, Texas Western College (the Miners) defeated the University of Kentucky in the National Collegiate Athletic Association (NCAA) men’s college basketball final at Cole Field House in College Park, Maryland, by a score of 72–65.
 (2)The 1966 Miners are still the only team from the State of Texas to win a NCAA basketball championship.
 (3)This marked the first time an all-Black starting lineup had won the NCAA championship; (4)After the 1966 championship, many college teams throughout the South following the Miners’ example began recruiting Black athletes, ending years of segregation.
 (5)Immediately after the championship, between the years of 1966 and 1985, the average number of Black players on college teams nearly doubled.
 (6)Every southern conference team (including the Southeastern Conference) followed the Miners’ example, and all basketball teams were integrated the following season.
 (7)The top-ranked University of Kentucky men’s basketball team was favored in the final over the third-ranked Texas Western College squad.
 (8)Texas Western College was led by coach Don Haskins and the University of Kentucky by coach Adolph Rupp.
 (9)Coach Haskins taught his team the swinging gate defensive style he had learned as a player at Oklahoma Agricultural and Mechanical College (now Oklahoma State University) under legendary coach Henry Iba.
 (10)Texas Western College’s journey to the 1966 NCAA championship was depicted in the 2006 film titled Glory Road. 3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:
 (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams;
 (B)have a diameter of 0.850 inches; and (C)contain 90 percent gold and 10 percent alloy.
 (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain 90 percent silver.
 (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;
 (B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of section 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
 (a)In generalThe design of the coins minted under this Act shall be emblematic of the game of basketball and shall be—
 (1)selected by the Secretary after consultation with the Commission of Fine Arts and the National Collegiate Basketball Hall of Fame; and
 (2)reviewed by the Citizens Coinage Advisory Committee. (b)Designation and inscriptionsOn each coin minted under this Act there shall be—
 (1)a designation of the value of the coin; (2)an inscription of the year 2017; and
 (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2017.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of—
 (1)$35 per coin for the $5 coin; (2)$10 per coin for the $1 coin; and
 (3)$5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Collegiate Basketball Hall of Fame to help finance renovations of existing National Collegiate Basketball Hall of Fame facilities.
 (c)AuditsThe National Collegiate Basketball Hall of Fame shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			
